IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


APPEAL OF G.S., A MINOR, BY AND                :   No. 61 MAL 2022
THROUGH HIS PARENTS, ERIN AND                  :
JASON SNYDER FROM THE DECISION                 :
BY THE ROSE TREE MEDIA SCHOOL                  :   Petition for Allowance of Appeal from
DISTRICT, A LOCAL AGENCY                       :   the Order of the Commonwealth
                                               :   Court
                                               :
PETITION OF: ROSE TREE MEDIA                   :
SCHOOL DISTRICT                                :


                                       ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.